

92 SRES 714 IS: Encouraging the Administrator of the Environmental Protection Agency to maintain and strengthen requirements under the Clean Water Act and reverse ongoing administrative actions to weaken the Clean Water Act and protections for waters of the United States.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 714IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Ms. Duckworth (for herself, Mr. Booker, Mr. Merkley, Ms. Warren, Mr. Heinrich, Ms. Harris, Mrs. Feinstein, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Environment and Public WorksRESOLUTIONEncouraging the Administrator of the Environmental Protection Agency to maintain and strengthen requirements under the Clean Water Act and reverse ongoing administrative actions to weaken the Clean Water Act and protections for waters of the United States.Whereas access to clean water is a fundamental human right; Whereas the Federal Water Pollution Control Act (62 Stat. 1155, chapter 758) was enacted into law in 1948;Whereas the Federal Water Pollution Control Act Amendments of 1972 (Public Law 92–500; 86 Stat. 816) were enacted with bipartisan support and significantly reorganized and expanded the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly known as and hereinafter referred to in this preamble as the Clean Water Act);Whereas the Clean Water Act is one of the most important laws of the United States and the principal safeguard of the United States against unregulated pollution or destruction of surface waters of the United States;Whereas the objective of the Clean Water Act is to restore and maintain the chemical, physical, and biological integrity of the Nation’s waters;Whereas the Clean Water Act declared national goals of eliminating the discharge of pollutants into the waters of the United States by 1985 and, wherever attainable, ensuring that waters were fishable and swimmable by 1983;Whereas the Clean Water Act provides strong and comprehensive requirements for the control of pollutants in the waters of the United States;Whereas the Clean Water Act authorizes Federal financial assistance for building and upgrading municipal sewage treatment plants and other types of water quality improvements projects;Whereas rivers, streams, lakes, ponds, wetlands, and other waters have enormous public health, community welfare, economic, and ecological importance to the United States, considering that—(1)1 in 3 individuals in the United States receive drinking water from systems that draw supply from headwater, intermittent, or ephemeral streams;(2)according to a report of the Environmental Protection Agency, streams provide the majority of water to most rivers and transport sediment, wood, organic matter, nutrients, chemical contaminants, and many of the organisms found in rivers;(3)chemical, physical, and biological processes in streams can convert nitrogen and other nutrients, preventing nitrogen and other nutrients from causing downstream harm;(4)wetlands prevent and minimize flooding by storing as much as between 1,000,000 and 1,500,000 gallons of water for each acre of wetland;(5)wetlands and other waters in the flood plains of rivers and streams help prevent pollution from reaching downstream waters;(6)3/4 of fish harvested commercially depend on wetlands;(7)the Centers for Disease Control and Prevention reported that about 91 million people over the age of 16 swim in oceans, lakes, and rivers each year in the United States;(8)approximately 37 percent of water withdrawals, or 118,000,000,000 gallons of water withdrawals per day, are used for irrigation, and 52 percent of water withdrawals are taken from surface waters;(9)a recent study estimated that wetlands around the world provide ecosystem services like flood prevention and pollution filtration worth more than $47,000,000,000,000 per year;(10)fishing and other water sports contribute $175,000,000,000 annually to the economy of the United States and support more than 1,500,000 jobs;(11)companies often need clean water in their industrial processes or as a component of their end product, such as craft beer brewers that depend on a reliable source of clean water, add approximately $76,000,000,000 annually to the economy of the United States, and support more than 500,000 jobs;(12)according to 1 study, the ecological restoration economy, which includes mitigation for harms to waters due to discharges of dredged or fill material, directly employs 126,000 workers and generates $9.5 billion in economic output per year, which supports an additional 95,000 jobs and $15 billion in economic output through indirect (business-to-business) linkages and increased household spending;(13)more than 318,000,000 individuals visited national parks in the United States in 2018 to engage in recreation and be inspired by thundering waterfalls, streaming geysers, desert springs, ocean beaches, and jeweled lakes, generating $40,000,000,000 for the economy of the United States and more than 330,000 private sector jobs;(14)the Environmental Protection Agency reports that the Great Lakes contain 84% of North America's surface fresh water and about 21% of the world's supply of surface fresh water;(15)restoring and protecting the Great Lakes and their tributaries also protects the $6,000,000,000,000 regional economy of the Great Lakes and the 1,500,000 jobs and $62,000,000,000 in wages directly connected to the Great Lakes; and(16)the Great Lakes and their tributaries facilitate nearly $16,000,000,000 in annual spending by residents and the 37,000,000 hunters, anglers, bird watchers, and other tourists who visit the region for recreation;Whereas water pollution and the loss of water resources can cause catastrophic harm to the health and economic strength of communities, evidenced by the fact that—(1)in 2014, a harmful algal bloom in western Lake Erie prompted a 3-day shutdown of the drinking water supply of Toledo, Ohio, affecting approximately 500,000 individuals;(2)a spill of a toxic chemical into the Elk River in Charleston, West Virginia, caused a cutoff of drinking water for approximately 300,000 individuals for several days;(3)outbreaks of blue-green algae and red tide in Florida have caused widespread harm to businesses and have killed a substantial number of aquatic animals over multiple years, with the effects of the outbreaks in 2018 being particular severe;(4)in 2008, the coal ash waste pit of the Tennessee Valley Authority near Kingston, Tennessee, experienced a mammoth structural failure and released more than 1,000,000,000 tons of waste into the Emory and Clinch Rivers, and a 2019 analysis found that similar pits around the country routinely leak and contaminate nearby groundwater and surface waters;(5)beaches in multiple States, including Mississippi, New Jersey, Washington, and New York, were forced to close due to outbreaks of algae that are commonly fueled by nitrogen and phosphorus pollution;(6)intense flooding is occurring in places like Houston, Texas, where wetland destruction is believed to be contributing to the severity of the flooding; and(7)many areas of the United States are expected to experience worsened drought conditions with climate change, making the preservation of water resources more critical;Whereas the Clean Water Act dramatically slowed the rate of wetlands loss in the United States from more than 500,000 acres annually in the 1950s to approximately 80,000 acres annually in the late 1990s;Whereas the quality of numerous water bodies has substantially improved since the adoption of the Clean Water Act, including the Charles River in Massachusetts, the Chesapeake Bay, and the Great Lakes;Whereas, despite the improvements brought about by the Clean Water Act, the United States still faces major water resource and pollution challenges, evidenced by the fact that—(1)according to the most recent State data submitted to the Environmental Protection Agency—(A)53 percent of assessed rivers and streams do not meet 1 or more water quality standards, which are established to ensure waters are clean enough for specific uses like fishing and swimming;(B)71 percent of assessed lakes, reservoirs, and ponds are impaired;(C)80 percent of assessed bays and estuaries are impaired; and(D)72 percent of assessed coastal shoreline waters are impaired; and(2)the Centers for Disease Control and Prevention published a report stating that the increasing frequency of harmful algal blooms is associated with increasing temperatures and levels of nutrients in waters of the United States;Whereas the 2017 Infrastructure Report Card of the American Society of Civil Engineers gave the wastewater infrastructure of the United States a grade of D+;Whereas the most recent Clean Watersheds Needs Survey report to Congress identified not less than $271,000,000,000 worth of capital needs for wastewater, storm water, and other clean water infrastructure;Whereas the condition of the waters of the United States consistently ranks as one of the most acute environmental worries of individuals in the United States, with 80 percent of respondents in a March 2019 Gallup Poll indicating that they worry a great deal or a fair amount about the pollution of rivers, lakes, and reservoirs;Whereas the United States Commission on Civil Rights recommended further study and analysis of Federal laws, including the Clean Water Act, to analyze gaps in civil rights protections and found that the EPA’s definition of environmental justice recognizes environmental justice as a civil right, fair treatment and meaningful involvement of all people regardless of race, color, national origin, or income with respect to the development, implementation, and enforcement of environmental laws, regulations and policies;Whereas the United States Geological Survey conducted limited monitoring of 17 perfluoroalkyl and polyfluoroalkyl substances (referred to in this preamble as PFAS) in source and treated public water supplies from 25 drinking water facilities and found PFAS in all source water and public water supply samples collected;Whereas a study led by Harvard University researchers found that the drinking water supplies for not less than 6,000,000 individuals in the United States exceed the health advisory of the Environmental Protection Agency for 2 PFAS, perfluorooctanoic acid (commonly referred to as PFOA) and perfluorooctane sulfonic acid (commonly referred to as PFOS), and more recent information indicates that more comprehensive monitoring would find that the drinking water of many times more than 6,000,000 individuals in the United States contains PFAS at levels that pose significant health hazards;Whereas the Environmental Protection Agency has initiated numerous administrative actions that collectively would eviscerate the protections of the Clean Water Act and other safeguards for clean water, including—(1)repealing science-based protections for streams, wetlands, and other waters and the exclusion of millions of miles of streams and tens of millions of acres of wetlands from the pollution control programs of the Clean Water Act;(2)easing restrictions on wastewater plants, authorizing the plants to release partially treated sewage during rainstorms;(3)refusing to develop regulations mandated by the Clean Water Act aimed at avoiding and minimizing spills of hazardous substances;(4)weakening rules relating to the siting, operating, monitoring, and closing of pits where coal ash and other coal combustion waste is dumped;(5)exempting polluters who harm waterways from the penalties of the Clean Water Act if their discharge first travels through groundwater from the discharge permitting program of the Clean Water Act;(6)restricting the authority of experts from the Environmental Protection Agency under the Clean Water Act to stop dumping projects that cause unacceptable harms to water bodies;(7)delaying and weakening toxic pollution discharge limits for power plants; and(8)curtailing the rights of States and Tribal nations under the Clean Water Act to review federally permitted projects and impose conditions on or reject a project, as appropriate, to prevent harm to their waterways;Whereas the United States remains far from achieving the objective of the Clean Water Act by putting critical resources that provide enormous value to the United States at risk; andWhereas the proposed actions of the Environmental Protection Agency would substantially worsen the risk to critical resources: Now, therefore, be itThat the Senate encourages the Administrator of the Environmental Protection Agency to—(1)maintain and strengthen, rather than attack, requirements that keep waterways of the United States clean;(2)end any ongoing administrative actions that weaken—(A)existing regulations that were promulgated under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(B)other requirements protecting the waters of the United States; and(3)initiate actions to reverse any administrative actions that have already been completed that weaken the implementation by the Federal Government of—(A)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and(B)other requirements that protect the waters of the United States. 